Opinion issued February 27, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-01010-CV
                           ———————————
                     HALDOR TOPSOE, INC., Appellant
                                        V.
  ORION ENGINEERED CARBONS, LLC AND ORION ENGINEERED
                CARBONS GMBH, Appellees


                   On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-69832


                         MEMORANDUM OPINION

      Appellant, Haldor Topsoe, Inc., has filed an unopposed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       2